Citation Nr: 1506607	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the RO in Winston-Salem, North Carolina that denied service connection for PTSD.

The case was previously before the Board in October 2013.  At that time the Board noted that evidence of record shows that during the course of the appeal, the Veteran has been diagnosed with major depressive disorder, as well as PTSD. Hence, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board remanded the claim to obtain additional evidence and provide an examination and opinion reconciling the various psychiatric diagnoses of record.  The case is now returned for appellate review.  

Unfortunately, for the reasons described below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted on the Board's October 2013 remand, the evidence reflects that the Veteran served on active duty in the U.S. Navy from November 1983 to November 1987, primarily aboard the USS Dwight D. Eisenhower (CVN 69).  He contends that he has current PTSD due to several stressful events in service, including one verified incident in which another sailor was blown overboard in a storm and drowned in October 1984.  The Veteran has said that he witnessed this incident. 
A private psychiatrist, E.W.H., MD, examined the Veteran in April 2010, and diagnosed chronic PTSD and chronic major depression.  He apparently based his diagnosis of PTSD on multiple in-service stressors as reported by the Veteran.

In contrast, in early January 2011, a VA social worker did not diagnose PTSD, and instead diagnosed adjustment disorder with depressed mood.  The next day, a VA psychiatrist examined the Veteran and opined that he currently met the criteria for a diagnosis of major depressive disorder, and only noted a history of PTSD.  The psychiatrist also indicated that the Veteran would likely benefit from medication for both depressed mood and PTSD.

On VA PTSD compensation examination in March 2011, the examiner determined that the Veteran did not have any current Axis I diagnosis, and opined that "[the Veteran] does not have PTSD.  His reported symptoms are not caused by or the result of fear of hostile military, terrorist activity, and personal trauma."  In October 2013, the Board found that this VA examination report was inadequate, as it contains factual inaccuracies and the medical opinion does not have a supporting rationale.  

Specifically, the VA examiner noted that the Veteran was on probation at work due to a verbal altercation with a coworker in January 2010, and repeatedly stated that the Veteran had held the same job for over 20 years and was still working full-time. However, VA treatment records dated in early January 2011 reflect that he had just been fired from the job he had held for 20 years.  The VA compensation examiner also stated that the Veteran's mental disorder symptoms were not severe enough to interfere with his occupational and social functioning, and found no current psychiatric disorder.  The VA examiner did not discuss or comment on the varying psychiatric diagnoses provided by different examiners throughout the appeal, including a diagnosis of major depressive disorder only two months prior to the VA examination.  Thus, the Board found that another VA psychiatric examination was necessary to reconcile the different psychiatric diagnoses and to determine whether any current psychiatric disorder is related to service.

Thereafter, an examination and medical opinion was provided in December 2013.  The examiner determined that the Veteran was malingering and that he did not actually have a psychiatric diagnosis.  The examiner commented that the Veteran's self-reported symptoms had been inconsistent since 2011, and that the Veteran was generally uncooperative, hostile, and threatening during the evaluation.  That being said, the examiner added that the Veteran might have mental health symptoms that are clinically significant and distressing but that based on the inaccuracy of the report, the examiner was not able to ascertain without undue speculation, the type or severity of symptoms the Veteran was currently experiencing.  

Unfortunately, the examiner did not review the previous psychiatric diagnoses of record, to include PTSD and adjustment disorder with depressed mood, to reconcile the various diagnoses.  While the Board acknowledges that the examiner reported difficulty with assessing the Veteran's present level of impairment in functioning due to any mental health disability, the Board specifically requested in its previous remand that the examiner attempt to reconcile past psychiatric diagnoses.  While the examiner might not have found that the Veteran had any psychiatric diagnosis due to the Veteran's responses during the evaluation, as he has previous psychiatric diagnoses of record during the course of the appeal, the medical evidence needs to clarify whether these diagnoses are related to the Veteran's confirmed stressor during his military service.  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail. 38 C.F.R. § 4.2.  In this case, no adequate VA opinion has been offered regarding the relationship between the diagnosis of PTSD and adjustment disorder with depression and service.  As such, another remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any other relevant treatment records, including any more recent mental health treatment he has received, both through VA and privately.  Make arrangements to obtain copies of relevant treatment records identified.  Document all efforts to obtain these records.  If efforts are unsuccessful notify the Veteran and indicate what further steps, if any, VA will take concerning the claim.

2.  After conducting the above development, make arrangements for the Veteran's claims file to be reviewed by a VA psychologist or psychiatrist for an addendum to determine the etiology of his present psychiatric disability.  If necessary, additional examination should be provided.  The examiner should review the record prior to examination and should make specific reference to the confirmed stressor of witnessing a fellow service member get swept overboard during a storm, and the post-service diagnoses of PTSD and adjustment disorder with depression.  The examiner is asked to review the medical evidence on file, and to comment on and reconcile the different psychiatric diagnoses of record.

The examiner also should provide an opinion as to whether it is at least as likely as not that any psychiatric disabilities diagnosed during the pendency of this appeal, including PTSD and/ or adjustment disorder with depression, are related to active military service or events therein.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




